Geoffrey D. Strommer
Stephen D. Osborne
Hobbs, Straus, Dean & Walker, LLP
215 SW Washington Street, Suite 200
Portland, OR 97204
Phone: (503) 242-1745
Fax: (503) 242-1072
Email: gstrommer@hobbsstraus.com
Email: sosborne@hobbsstraus.com
Attorneys for the Ketchikan Indian Community


                      UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF ALASKA


KETCHIKAN INDIAN                           )
COMMUNITY,                                 )
                                           )
        PLAINTIFF,                         )
                                           )
        v.                                 )
                                           )
NORRIS COCHRAN, in his official capacity )
as Acting Secretary,                       )
U.S. Department of Health & Human Services )
                                           )
ELIZABETH FOWLER, in her                   )
official capacity as Acting Director,      )
Indian Health Service                      )
                                           )
UNITED STATES OF AMERICA,                  )
                                           )
        DEFENDANTS.                        )      Case No. ___________________
                                           )




Ketchikan Indian Community v. Cochran et al., Case No. ______________
COMPLAINT - 1 -


        Case 3:21-cv-00028-SLG Document 1 Filed 02/12/21 Page 1 of 17
                                      COMPLAINT

                       (25 U.S.C § 5331(a); 41 U.S.C. § 7104(b))

                          JURISDICTIONAL STATEMENT

       This Court has subject matter jurisdiction under the Contract Disputes Act,

41 U.S.C. § 7104(b), and the Indian Self-Determination and Education Assistance Act

(“ISDEAA”), 25 U.S.C. § 5331(a), which provides original jurisdiction to United States

district courts, concurrent with the Court of Federal Claims, over civil actions for money

damages arising under ISDEAA contracts.

                         INTRODUCTION AND SUMMARY

       Plaintiff Ketchikan Indian Community, for its cause of action against the

Defendants named above, alleges as follows:

     1.       This is a suit against the United States for breach of contract and statute by

the Indian Health Service (“IHS”), an agency in the U.S. Department of Health and

Human Services. Plaintiff, the Ketchikan Indian Community (“Community” or “KIC”),

seeks money damages under the Contract Disputes Act, 41 U.S.C. §§ 7101-7109, and

declaratory relief under the Declaratory Judgment Act, 28 U.S.C. §§ 2201-2202, and

25 U.S.C. § 5331(a), based on the Secretary’s violation of the Community’s contractual

and statutory right to the payment of full funding of contract support costs (“CSC”) for a

Compact and Funding Agreement entered into under the ISDEAA, Pub. L. No. 93-638,

as amended, 25 U.S.C. §§ 5301-5399.

Ketchikan Indian Community v. Cochran et al., Case No. ______________
COMPLAINT - 2 -


          Case 3:21-cv-00028-SLG Document 1 Filed 02/12/21 Page 2 of 17
     2.       The Supreme Court has held that the United States’ failure to pay the full

CSC associated with its ISDEAA agreements constitutes a violation of law and breach of

contract. Salazar v. Ramah Navajo Chapter, 567 U.S. 182, 185 (2012) (“[W]e hold that

the Government must pay each tribe’s contract support costs in full.”); Cherokee Nation

v. Leavitt, 543 U.S. 631, 634 (2005) (“The [ISDEAA] specifies that the Government must

pay a tribe’s costs, including administrative expenses.”).

     3.       Defendants breached the Community’s agreements and violated the

ISDEAA by failing to pay the full CSC owed to the Community under the statute and the

Community’s Compact and Funding Agreement for calendar year (“CY”) 2013.

     4.       Defendants paid only a portion of the CSC owed under the Community’s

contracts, due to their misinterpretation of the ISDEAA. Specifically, IHS failed to pay

CSC associated with the portion of the Community’s health care program funded with

third-party revenues—payments from Medicare, Medicaid, private insurers, and others.

     5.       This action challenges IHS’s denial of the Community’s Contract Disputes

Act claim for CY 2013 and seeks damages and other relief.

                            JURISDICTION AND VENUE

     6.       This controversy arises under agreements between the United States and the

Community for the operation of federal health programs for Indians carried out pursuant

to the ISDEAA. This Court has subject matter jurisdiction under the Contract Disputes

Act, 41 U.S.C. § 7104(b), and the ISDEAA. See 25 U.S.C. § 5331(a) (providing original

Ketchikan Indian Community v. Cochran et al., Case No. ______________
COMPLAINT - 3 -


          Case 3:21-cv-00028-SLG Document 1 Filed 02/12/21 Page 3 of 17
jurisdiction to United States district courts, concurrent with the Court of Federal Claims,

over civil actions for money damages arising under ISDEAA contracts).

      7.        In a letter dated December 16, 2019, the Community requested an IHS

contracting officer’s decision on a claim for underpaid CSC in CY 2013. In a letter dated

February 13, 2020, IHS denied the Community’s claim. The Community has filed this

action within 12 months of receipt of the IHS decision, as required by the Contract

Disputes Act. 41 U.S.C. § 7104(b)(3).

      8.        This Court has jurisdiction to review the IHS’s decision on the CY 2013

claim under the Contract Disputes Act and Section 110 of the ISDEAA. 41 U.S.C.

§ 7104(b); 25 U.S.C. § 5331(a); 25 U.S.C. § 5331(d).

       9.       Venue is proper in this Court under 28 U.S.C. § 1391(b) because a

substantial part of the events or omissions giving rise to this action occurred in this

judicial district and because all defendants are subject to this Court’s exercise of personal

jurisdiction.

                                          PARTIES

        10.     Plaintiff Ketchikan Indian Community is a federally recognized tribe in

Ketchikan, Alaska, and is an “Indian tribe” eligible to contract and compact with IHS

under the ISDEAA. See 25 U.S.C. § 5304(e). The Community carries out a range of

health care programs, functions, services, and activities (“PFSAs”) at Ketchikan Indian

Community Tribal Health Clinic and other locations on Revillagigedo Island. Since

Ketchikan Indian Community v. Cochran et al., Case No. ______________
COMPLAINT - 4 -


            Case 3:21-cv-00028-SLG Document 1 Filed 02/12/21 Page 4 of 17
1998, the Community has been a co-signer of the Alaska Tribal Health Compact with the

IHS under the ISDEAA to carry out these PFSAs.

       11.     Defendant Norris Cochran, the Acting Secretary of Health and Human

Services (“Secretary”), has overall responsibility for carrying out all the functions,

responsibilities, authorities, and duties of the U.S. Department of Health and Human

Services, including oversight of the IHS, an agency within the Department. He is sued in

his official capacity.

       12.     Defendant Elizabeth Fowler is the Acting Director of the IHS, the agency

charged by law with the responsibility for implementing, on behalf of the United States,

the ISDEAA and other health laws benefiting American Indians and Alaska Natives. 25

U.S.C. § 1661(c)(3). She is sued in her official capacity.

       13.     Defendant United States is a party to the Community’s ISDEAA

agreements. See Alaska Tribal Health Compact Between Certain Alaska Native Tribes

and the United States of America (“Compact”); Funding Agreement Between the

Ketchikan Indian Community and the Secretary of Health and Human Services of the

United States of America (“Funding Agreement”). The Community’s Funding

Agreement for CY 2011 remained in effect in CY 2013. See Funding Agreement, § 16.0

(agreement remains in effect until subsequent agreement is negotiated and becomes

effective).




Ketchikan Indian Community v. Cochran et al., Case No. ______________
COMPLAINT - 5 -


         Case 3:21-cv-00028-SLG Document 1 Filed 02/12/21 Page 5 of 17
                   STATUTORY BACKGROUND: THE ISDEAA

      14.    During CY 2013, the Community provided health care services to eligible

Alaska Natives, American Indians, and other eligible beneficiaries pursuant to its

Compact and Funding Agreement authorized by Title V of the ISDEAA, 25 U.S.C.

§§ 5381-5399.

      15.    The ISDEAA authorizes the Community, other tribes, and tribal

organizations to assume responsibility to provide PFSAs that the Secretary would

otherwise be obligated to provide. In return, the Secretary must provide the Community

two types of funding under Section 106(a) of the ISDEAA: (1) “program” funds, the

amount the Secretary would have provided for the PFSAs had the IHS retained

responsibility for them, see 25 U.S.C. § 5325(a)(1), sometimes called the “Secretarial

amount” or the “106(a)(1) amount”; and (2) “contract support costs,” the reasonable

administrative and overhead costs associated with carrying out the PFSAs, see 25 U.S.C.

§ 5325(a)(2) & (3); 25 U.S.C. § 5396(a) (mandatory application of section 5325(a)

through (k) to Title V agreements).

      16.    There are three types of CSC: (1) pre-award and start-up costs, which are

one-time costs to plan, prepare for, and assume operation of new or expanded PFSAs, see

25 U.S.C. § 5325(a)(5) & (6); (2) indirect CSC, which are costs incurred for a common or

joint purpose benefiting more than one PFSA, such as administrative and overhead costs,

see 25 U.S.C. § 5325(a)(2); and (3) direct CSC, which are expenses directly attributable

Ketchikan Indian Community v. Cochran et al., Case No. ______________
COMPLAINT - 6 -


         Case 3:21-cv-00028-SLG Document 1 Filed 02/12/21 Page 6 of 17
to a certain PFSA but not captured in either the indirect cost pool or the 106(a)(1)

amount, such as workers’ compensation insurance or other expenses the Secretary would

not have incurred because, for example, the Government is self-insured, see 25 U.S.C.

§ 5325(a)(3)(A). This action involves indirect CSC.

       17.    The ISDEAA requires that, upon approval of the contract, “the Secretary

shall add to the contract the full amount of funds to which the contractor is entitled [under

section 106(a) of the ISDEAA],” including CSC. 25 U.S.C. § 5325(g) (emphasis added);

see also Cherokee Nation, 543 U.S. at 634 (“The [ISDEAA] specifies that the

Government must pay a tribe’s costs, including administrative expenses.”).

       18.    The statute defines contract support costs as follows:

             The contract support costs that are eligible costs for the purposes of
             receiving funding under this Act shall include the costs of reimbursing each
             tribal contractor for reasonable and allowable costs of—

                     (i)    direct program expenses for the operation of the Federal
                            program that is the subject of the contract; and

                     (ii)   any additional administrative or other expense incurred by the
                            governing body of the Indian Tribe or Tribal organization and
                            any overhead expense incurred by the tribal contractor in
                            connection with the operation of the Federal program,
                            function, service, or activity pursuant to the contract,

              except that such funding shall not duplicate any funding provided under
              section 106(a)(1).




Ketchikan Indian Community v. Cochran et al., Case No. ______________
COMPLAINT - 7 -


         Case 3:21-cv-00028-SLG Document 1 Filed 02/12/21 Page 7 of 17
25 U.S.C. § 5325(a)(3)(A). Thus the entire “Federal program” that is the subject of the

contract—including program income from that Federal program—generates CSC

requirements.

                               GENERAL ALLEGATIONS

Program Income

       19.      When IHS provides direct services to eligible beneficiaries, the PFSAs are

funded not only by funds appropriated by Congress, but also by third-party revenues

billed to and collected from Medicare, Medicaid, the Children’s Health Insurance

Program, private insurers, and others. See generally 42 U.S.C. §§ 1395 et seq., 1396 et

seq., 1397aa et seq. Each year in its budget request to Congress, IHS estimates how

much third-party revenue will be collected and available to spend on services, based on

past collections. See, e.g., Dep’t of Health & Human Servs., Indian Health Service FY

2021 Justification of Estimates for Appropriations Committees, at CJ-188 (reporting that

in FY 2020, IHS collected an estimated $1.194 billion from third-party insurers). “Public

and private collections represent a significant portion of the IHS and Tribal health care

delivery budgets”—often 60% or more. Id.

       20.      By the same token, the Community, when carrying out PFSAs under its

Compact and Funding Agreement, is required by law and contract to collect third-party

revenues and use them to provide further services within the scope of the agreements

with IHS. Title V of the ISDEAA mandates as follows:

Ketchikan Indian Community v. Cochran et al., Case No. ______________
COMPLAINT - 8 -


         Case 3:21-cv-00028-SLG Document 1 Filed 02/12/21 Page 8 of 17
       (j) PROGRAM INCOME.—All Medicare, Medicaid, or other program
       income earned by an Indian tribe shall be treated as supplemental funding to
       that negotiated in the funding agreement. The Indian tribe may retain all
       such income and expend such funds in the current year or in future years
       except to the extent that the Indian Health Care Improvement Act (25 U.S.C.
       1601 et seq.) provides otherwise for Medicare and Medicaid receipts. Such
       funds shall not result in any offset or reduction in the amount of funds the
       Indian tribe is authorized to receive under its funding agreement in the year
       the program income is received or for any subsequent fiscal year.

25 U.S.C. § 5388(j). Thus, by law, these third-party revenue funds are part of the

Federal program carried out by the Community under its ISDEAA agreements.

See Navajo Health Foundation—Sage Memorial Hospital, Inc. v. Burwell, 263 F.

Supp. 3d 1083, 1166-67 (D.N.M. 2016); Pyramid Lake Paiute Community v.

Burwell, 70 F. Supp. 3d 534, 544 (D.D.C. 2014). But see Swinomish Indian Tribal

Community v. Azar, 406 F. Supp. 3d 18 (D.D.C. 2019).

      21.     Similarly, the Alaska Tribal Health Compact provides as follows:

       All Medicare, Medicaid or other program income earned by a Co-Signer
       shall be treated as additional supplemental funding to that negotiated in the
       Funding Agreement and the Co-Signer may retain all such income, including
       Medicare/Medicaid, and expend such funds in the current year or in future
       years nor shall such funds result in any off-set or reduction in the negotiated
       amount of the Funding Agreement. Medicare/Medicaid collections of a Co-
       Signer under Title IV of Public Law 94-437, as amended, shall be used by
       the Co-Signer in accordance with any applicable statutory restrictions on the
       use of such funds.

Alaska Tribal Health Compact Between Certain Alaska Native Tribes and the United

States of America, Art. III, § 7.




Ketchikan Indian Community v. Cochran et al., Case No. ______________
COMPLAINT - 9 -


         Case 3:21-cv-00028-SLG Document 1 Filed 02/12/21 Page 9 of 17
       22.     The Community’s Funding Agreement with IHS provides that all third-

party revenues “shall be the property of the KIC and shall be considered program income

to be utilized by the KIC as provided in Article III, section 7 of the Compact.” Funding

Agreement, § 12.1 (“Third Party Revenues”).

       23.     All third-party revenue or “program income” must be, and is, expended on

PFSAs included in the Community’s Funding Agreement with IHS. 25 U.S.C.

§ 5325(m) (program income “shall be used by the tribal organization to further the

general purposes of the contract; and . . . shall not be a basis for reducing the amount of

funds otherwise obligated to the contract”); 42 C.F.R. § 137.110 (“All Medicare,

Medicaid, or other program income earned by a Self-Governance Tribe shall be treated as

supplemental funding to that negotiated in the funding agreement.”).

       24.     The IHS’s Indian Health Manual (“IHM”) acknowledges that a tribe’s

“Total Health Care Program” includes the portion funded by “collections from Medicare,

Medicaid, and private insurance,” not just IHS appropriations. IHM § 6-3.1(G)(34).

Therefore that portion must be included when calculating the amount of CSC owed to the

tribe. Id. §§ 6-3.2(E)(1)(a)(i), (E)(1)(b), available at https://www.ihs.gov/ihm/pc/part-

6/p6c3/.

       25.     The agency derives this rule from the statute itself: the entire “Federal

program”—including program income—carried out by the Community under the

ISDEAA generates CSC requirements. 25 U.S.C. § 5325(a)(3)(A).

Ketchikan Indian Community v. Cochran et al., Case No. ______________
COMPLAINT - 10 -


           Case 3:21-cv-00028-SLG Document 1 Filed 02/12/21 Page 10 of 17
Calculation of Contract Support Costs

       26.    As noted above, the ISDEAA requires IHS to pay full CSC. Ramah, 567

U.S. at 185; Cherokee Nation, 543 U.S. at 634. For the Community, as for most tribes,

the full amount of indirect CSC is determined by multiplying a negotiated indirect cost

rate by the amount of the direct cost base. See 25 U.S.C. § 5325(c)(3), (4) & (5)

(requiring Secretary to report annually on tribes’ indirect cost rates and direct cost bases);

Cherokee Nation, 543 U.S. at 635 (“Most contract support costs are indirect costs

‘generally calculated by applying an “indirect cost rate” to the amount of funds otherwise

payable to the Tribe.’”)

       27.    The Community’s 2013 indirect cost rate agreement with the Department of

the Interior’s Interior Business Center, which applies government-wide, calls for an

indirect cost rate of 29.11% on a direct cost base comprised of total direct costs, less

capital expenditures and passthrough funds.

       28.    IHS accepts the Community’s rate, as it must. The controversy is over the

amount of the direct cost base. Specifically, the issue is whether third-party revenues

expended to provide services within the scope of the Community’s ISDEAA agreements

are part of the direct cost base and therefore generate CSC requirements. IHS argues, in

its decision denying the Community’s claims, that only federal program funds

“transferred” by IHS to the Community are eligible for contract support. Decision Letter

at 4. But the ISDEAA does not use the term “transferred”; rather, CSC is defined as the

Ketchikan Indian Community v. Cochran et al., Case No. ______________
COMPLAINT - 11 -


        Case 3:21-cv-00028-SLG Document 1 Filed 02/12/21 Page 11 of 17
reasonable and non-duplicative costs, direct and indirect, of carrying out the “Federal

program” under the contract.

       29.    Similarly, IHS argued that only the Secretarial amount generates CSC, and

the Secretarial amount is limited to funding for PFSAs transferred under the ISDEAA

agreement. Decision Letter at 4. But the ISDEAA says that the Secretarial amount

includes all resources the Secretary “would have otherwise provided” to carry out the

PFSAs himself. 25 U.S.C. § 5325(a)(1). As noted above, the Secretary uses third-party

revenues to carry out PFSAs when he directly provides services to beneficiaries, so these

resources are part of the Secretarial amount. Pyramid Lake Paiute Community, 70 F.

Supp. 3d at 544 (“[T]he applicable funding level for a contract proposal under [the

ISDEAA] is determined based on what the Secretary otherwise would have spent, not on

the source of the funds the Secretary uses.”); Navajo Health Foundation—Sage Memorial

Hospital, Inc. v. Burwell, 263 F. Supp. 3d at 1166–67.

       30.    Yet in CY 2013, IHS paid no CSC in support of health care services funded

by third-party revenues, giving rise to the damages described next.

       31.    As documented in the Community’s 2013 audited financial records, in CY

2013 the Community expended $2,414,601 in third-party revenues associated with IHS

programs. Moss Adams, LLP, Report of Independent Auditors and Basic Financial

Statements with Supplementary Information for Ketchikan Indian Corporation, Year

Ended December 31, 2013 at 7. Of that amount, $617,422 was spent on contracts and

Ketchikan Indian Community v. Cochran et al., Case No. ______________
COMPLAINT - 12 -


        Case 3:21-cv-00028-SLG Document 1 Filed 02/12/21 Page 12 of 17
passthrough, leaving a third-party direct cost base of $1,797,179.1 IHS paid no CSC in

support of those funds, giving rise to the following damages. Applying the Community’s

negotiated indirect cost rate of 29.11% to third-party expenditures of $1,797,179 yields a

claim for unpaid indirect CSC in the amount of $523,159.

Procedural History of the Claims

       32.     In the letter dated December 16, 2019, the Community requested a

contracting officer’s decision on the claims for unpaid CY 2013 CSC described above.

Specifically, the Community asserted that “IHS failed to pay CSC associated with the

portion of KIC’s federal health care program funded by third-party revenues, such as

payments from Medicare, Medicaid, and private insurance.” Claim Letter at 2.

       33.     IHS denied the Community’s claims in a letter dated February 13, 2020. In

the denial letter, IHS argues that the program amount generating CSC needs is limited to

appropriated funds transferred in the Funding Agreement and may not include third-party

collections.

       34.     The Community filed this action within twelve months of receipt of the IHS

decision, as authorized by the Contract Disputes Act. 41 U.S.C. § 7104(b)(3).




1
 Actual exclusions assignable to 2013 third-party revenues were calculated in the 2015 indirect
cost rate proposal on a prorated basis of 21%.

Ketchikan Indian Community v. Cochran et al., Case No. ______________
COMPLAINT - 13 -


        Case 3:21-cv-00028-SLG Document 1 Filed 02/12/21 Page 13 of 17
Rule of Construction

       35.    The ISDEAA incorporates its own rule of interpretation: “Each provision of

[Title V] and each provision of a compact or funding agreement shall be liberally

construed for the benefit of the Indian tribe participating in self-governance and any

ambiguity shall be resolved in favor of the Indian tribe.” 25 U.S.C. § 5392(f). Applying

a similar interpretive rule from Title I, the Supreme Court has said that the government

“must demonstrate that its reading [of the ISDEAA] is clearly required by the statutory

language.” Salazar v. Ramah Navajo Chapter, 567 U.S. at 194.

                         COUNT I – Violation of the ISDEAA

       36.    All prior allegations are adopted by reference as if fully set forth here.

       37.    The ISDEAA requires IHS to pay the Community’s contract support costs

in full. 25 U.S.C. § 5325(a) & (g); Salazar v. Ramah Navajo Chapter, 567 U.S. at 185.

       38.    IHS failed to pay indirect CSC on that portion of the Federal program

composed of third-party revenues expended to provide services under the Funding

Agreement.

       39.    In doing so, IHS violated the ISDEAA.

       40.    As a result of IHS’s violation of the ISDEAA, the Community sustained

damages totaling $523,159 in CY 2013.

       41.    Defendants are liable to the Community, under 25 U.S.C. § 5331(a), for its

CY 2013 total damages of $523,159.

Ketchikan Indian Community v. Cochran et al., Case No. ______________
COMPLAINT - 14 -


        Case 3:21-cv-00028-SLG Document 1 Filed 02/12/21 Page 14 of 17
                           COUNT II – Breach of Contract

      42.    All prior allegations are adopted by reference as if fully set forth here.

      43.    The Community’s Compact and Funding Agreement incorporate the

statutory duty to fully fund CSC. See CY 2013 Funding Agreement, § 4.4 (“For purposes

of this FA, IHS will comply with Sections 508(c), 519(b) and 106 of the [ISDEAA] . . .

.”). The ISDEAA, in turn, requires fully funding CSC, a duty affirmed by the Supreme

Court in Ramah and Cherokee, supra.

      44.    By failing to pay indirect CSC on the third-party-revenue-funded portion of

the Federal program, the IHS breached its contractual agreements with the Community.

      45.    As a result of IHS’s breach of its contractual agreements, the Community

sustained damages totaling $523,159 in CY 2013.

      46.    The Community therefore seeks an award of damages in the total amount of

$523,159 under the ISDEAA, 25 U.S.C. § 5331(a) & (d), and the Contract Disputes Act,

41 U.S.C. §§ 7101-7109.

                           COUNT III – Declaratory Relief

      47.    All prior allegations are adopted by reference as if fully set forth here.

      48.    The Declaratory Judgment Act, 28 U.S.C. § 2201, authorizes this Court to

grant declaratory relief. See also 25 U.S.C. § 5331(a).




Ketchikan Indian Community v. Cochran et al., Case No. ______________
COMPLAINT - 15 -


        Case 3:21-cv-00028-SLG Document 1 Filed 02/12/21 Page 15 of 17
       49.    IHS refuses to pay CSC in support of health care services within the scope

of the ISDEAA funding agreement but funded by program income, in violation of the

ISDEAA mandate that CSC supports the entire Federal program.

       50.    In the Denial Letter IHS limits the “Secretarial amount” to which CSC

“shall be added” to include only those funds appropriated by Congress and transferred by

IHS to the Community. But Section 106(a)(2) of the ISDEAA commands that CSC

“shall be added” to the Secretarial amount that would otherwise be used by IHS to fund

health care services. 25 U.S.C. § 5325(a)(2). When providing health care services

directly to Indians and other beneficiaries, the Secretary uses not only funds appropriated

by Congress, but also third-party revenues. In carrying out its Compact and Funding

Agreement, the Community is required by law and contract to do the same.

       51.    Therefore, the Community is entitled to an Order declaring that program

income expended within the scope of the ISDEAA agreement is part of the Federal

program entitled to contract support and part of the Secretarial amount to which CSC

“shall be added.” 25 U.S.C. § 5325(a)(2), (3).

                               PRAYER FOR RELIEF

       52.    The Community respectfully requests the Court grant relief as follows:

              A. Award the Community $523,159 in damages for unpaid indirect CSC;

              B. Award such other damages as may be proven in this action;




Ketchikan Indian Community v. Cochran et al., Case No. ______________
COMPLAINT - 16 -


        Case 3:21-cv-00028-SLG Document 1 Filed 02/12/21 Page 16 of 17
            C. Declare that IHS must pay CSC on the entire Federal program and

               Secretarial amount, including third-party revenues expended on health

               care services within the scope of the Community’s Compact and

               Funding Agreement;

            D. Order the payment of interest on these claims pursuant to the Contract

               Disputes Act, 41 U.S.C. § 7109;

            E. Award the Community its attorney fees and expenses pursuant to the

               Equal Access to Justice Act, 28 U.S.C. § 2412 and 25 U.S.C. § 5331(c),

               and other applicable law; and

            F. Grant the Community such other and further relief as the Court deems

               appropriate.

      DATED: February 12, 2021



                                       Respectfully Submitted,

                                       Geoffrey D. Strommer
                                       Stephen D. Osborne
                                       Hobbs, Straus, Dean & Walker, LLP
                                       Attorneys for Ketchikan Indian Community


                                       By: /s/ Geoffrey D. Strommer
                                       Geoffrey D. Strommer (AK Bar # 0911044)
                                       Stephen D. Osborne (AK Bar # 1108062)

                                       DATED: February 12, 2021.

Ketchikan Indian Community v. Cochran et al., Case No. ______________
COMPLAINT - 17 -


       Case 3:21-cv-00028-SLG Document 1 Filed 02/12/21 Page 17 of 17
